LAW OFFICES OF DERENTHAL & DANNHAUSER LLP LAKE MERRITT PLAZA 1, 26TH FLOOR OAKLAND, CALIFORNIA 94612 (510) 350-3070 FACSIMILE: (510) 834-8309 October 24, 2013 VIA EDGAR David L. Orlic, Special Counsel Office of Mergers and Acquisitions Securities and Exchange Commission Washington, D.C. 20549-3628 Re:WNC Housing Tax Credit Fund V, L.P., Series 3 (“Issuer”) Amendment No. 1 to Schedule 13E-3 filed by Issuer, WNC & Associates, Inc., WNC Investment Partners, LLC, WNC Community Preservation Partners, LLC and Wilfred N. Cooper, Jr. Filed October 18, 2013 File No. 005-52597 Revised Preliminary Schedule 14A Filed October 18, 2013 File No. 033-91136 Dear Mr. Orlic: I am writing in response to your letter of October 21, 2013 regarding the above-referenced filings. The responses below are numbered to correspond to the numbering system in your letter. This letter is being filed concurrently with amendment no. 2 to each of the materials described above.The Issuer intends to file and distribute definitive consent solicitation materials as soon as is practicable. 1.Please see the financial information included in Annex A and Annex B. As we discussed, the Partnership believes it is a small business filer and that Item 302 of Regulation S-K is inapplicable. 2.Further to our verbal communications, please be advised that the determination of the hypothetical purchase prices is described in the section entitled “ANTICIPATED DISTRIBUTIONS AND ALLOCATIONS.” A cross reference to this discussion has been added to clause (ii) in the “Fairness” section. David L. Orlic, Special Counsel Office of Mergers and Acquisitions October 24, 2013 Page 2 Please contact the undersigned if you have any further questions or comments in this regard. The filing persons seek to file definitive materials as soon as is possible. Very truly yours, /s/ PAUL G. DANNHAUSER Paul G. Dannhauser
